Opinion issued October 25,  2007










In The
Court of Appeals
For The
First District of Texas




NO. 01–07–00007–CV




LINDA POLK, Appellant

V.

THE KROGER COMPANY, Appellee




On Appeal from the 165th District Court
Harris County, Texas
Trial Court Cause No. 2005-43754




MEMORANDUM OPINIONAppellant, Linda Polk, has failed to timely file a brief.  See Tex. R. App. P.
38.8(a) (failure of appellant to file brief).  After being notified that this appeal was
subject to dismissal, appellant did not adequately respond.  See Tex. R. App. P.
42.3(b) (allowing involuntary dismissal of case).
          We dismiss the appeal for want of prosecution for failure to timely file a brief. 
We deny all pending motions.
PER CURIAM
Panel consists of Justices Nuchia, Jennings, and Keyes.